UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 05-7948



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARTELL WHITAKER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Margaret B. Seymour, District Judge.
(CR-98-1016)


Submitted:   April 21, 2006                   Decided:   June 5, 2006


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Martell Whitaker, Appellant Pro Se. Jane Barrett Taylor, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Martell   Whitaker     appeals    the   district   court’s   order

denying relief on his 18 U.S.C. § 3582(c)(2) (2000) motion.                 We

have     reviewed   the   record     and     find   no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     See United States v. Whitaker, No. CR-98-1016 (D.S.C.

Nov. 29, 2005).       We grant the motion to vacate the supplemental

informal brief and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                    - 2 -